Title: From George Washington to Colonel Fisher Gay, 4 September 1776
From: Washington, George
To: Gay, Fisher



Sir
New York Sept. 4th 1776

Whether you do not get the General Orders, with that regularity which is to be wished or whether (which is hard to suppose) you do not attend to them, I will not undertake to determine; But it is a melancholy truth, that Returns, essentially necessary for the Commanding Officer to govern himself by, & which might be made in an hour after they are Calld for where care and Order are Observed, are obtained with so much difficulty. Nor can I help regretting that not only regular Returns, but that orders in instances equally important should be so little attended to. I therefore address my self to you in this manner, requesting in Express & peremptory terms, that you do without delay make out & return to the Adjutant General’s Office immediately an exact state of the regiment or Corps under your Command, and that the like return be given in every Saturday at Orderly time without fail. I also desire in terms equally express, that you do not suffer the men of your Corps to straggle from their Quarters, or be absent from camp without leave, and even then, but few at a time. Your own Reputation—the safety of the Army, & the good of the Cause depends, under God, upon our vigilance & Readiness to oppose a Crafty & enterprizing enemy, who are always upon the watch to take advantages. to prevent straggling let your Rolls be called over three times a day, & the delinquents punished. I have one thing more to urge, and that is, that every attempt of the men, to Plunder Houses, Orchards, Gardens &c. be discouraged not only for the Preservation of property & sake of good Order, but for the Prevention of those fatal Consequences which usually follow such Diabolical practices. In Short Sir, at a time when every thing is at stake, It behoves every man to Exert himself. It will not do for the Commanding

Officer of a Regiment to Content himself with barely giving Orders, he should see (at least know) they are executed. he should call his men out frequently and Endeavour to impress them with a Just and true sense of their duty, & how much depends upon subordination and Discipline—Let me therefore not only Command but Exhort you & your Officers, as you Regard your Reputation your Country, and the sacred Cause of Freedom in which you are engaged, to manly & Vigorous exertions at this time each striving to excell the Other in the respective duties of his department. I trust it is unnecessary for me to add further and that these & all other Articles of your duty you will Execute with a Spirit & punctuallity becoming your Station. I am Sir Your Most Obt Servant

G.W.

